DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. According to base claim 17, a robotically-assisted surgical system (an apparatus) is being claimed, but claims 17-20 recite method steps (processes). For the purpose of further examination, the apparatus is presumed to include a processing unit configured for performing the processes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-10, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (7,623,679) in view of McDonald et al. (2014/0148816).  West et al. disclose the invention substantially as claimed.  West et al. disclose, at least in figures 1-3, 10, and 11 and col. 5, line 10 to col. 6, line 41; col. 6, line 64 to col. 7, line 16; and col. 12, line 16 to col. 13, line 45; a robotically-assisted surgical device that assists minimally invasive robotic surgery with a surgical robot (e.g., 4000) that includes at least one robot arm (e.g., 4052) holding a surgical instrument (e.g., 4010), the robotically-assisted surgical device comprising a processing unit (e.g., 4030) and a display unit (e.g., 3040), 5wherein the processing unit is configured to: acquire 3D data of a subject (according to col. 6, lines 6-18); acquire kinematic information regard to the robot arm (for image guidance of the robot arm, according to col. 12, lines 19-32 and col. 12, line 60 to col 13, line 35); acquire information of a surgical procedure for operating the subject (i.e., a treatment plan, according to col. 6, lines 46-63); 10acquire information regarding a position of a target (122, as shown in fig. 2) on a body surface of the subject; derive a 2D range on the body surface (e.g., contour 126) where errors (within contour 126 or 130 and away from region 124, according to col. 7, lines 11-28) are allowed for treatment based on the 3D data, the kinematic information, and the information of the surgical .  
West et al. also disclose a robotically-assisted surgery method of a robotically-assisted surgical device that assists robotic surgery with a surgical robot (e.g., 4000) that includes a robot arm (e.g., 4052) holding a surgical 30instrument (e.g. 4010), the robotically-assisted surgery method comprising: acquiring 3D data of a subject (according to col. 6, lines 6-18); acquiring kinematic Information regard to the robot arm of the surgical robot (for image guidance of the robot arm, according to col. 12, lines 19-32 and col. 12, line 60 to col 13, line 35); acquiring information of a surgical procedure for operating the subject (i.e., a treatment plan, according to col. 6, lines 46-63); acquiring information regarding a position of a target (e.g., 122) on a body surface of the subject; deriving a 2D range (e.g., contour 126) on the body surface of the subject where errors are allowed for treatment based on the 3D data, the kinematic information of the surgical robot, the 5surgical procedure, and the position of the target, and displaying the information regarding the position of the target and information indicating the 2D range; wherein 10there are at least two different distances between the position of the port and respective positions on a contour of the 2D range (e.g., contour 126); 
15	West et al. further disclose a robotically-assisted surgery system of a robotically-assisted surgical device that assists robotic surgery with a surgical robot (e.g. 4000) that includes at least one robot arm (e.g., 4052) holding a surgical instrument (e.g., 4010), the robotically-assisted surgery system comprising a processing unit that is configured for: acquiring 3D data of a subject: acquiring kinematic information regard to the robot arm of the surgical robot: 20acquiring information of an surgical procedure for operating the subject (i.e., a treatment plan, according to col. 6, lines 46-63); acquiring information regarding a position of a target that is on a body surface of the subject: deriving a 2D range (e.g., contour 126) on the body surface of the subject where errors are allowed for treatment based on the 3D data (voxels, as shown in fig. 2), the kinematic information of the surgical robot, the 25surgical procedure, and the position of the target and displaying the information regarding the position of the target and information indicating the 2D range; and wherein 30there are at least two different distances between the position of the target and respective positions on a contour of the 2D range (e.g., contour 126).
However, West et al. do not explicitly disclose that the processing unit is configured to acquire information regarding a position of at least one port which is to be pierced on a body surface of the subject; derive a 2D range on the body surface where 
West et al. also do not explicitly disclose a method of acquiring information regarding a position of a port (as a target) that is to be pierced on a body surface of the subject; deriving a 2D range on the body surface of the subject where errors are allowed for the piercing of the port based on the 3D data, the kinematic information of the surgical robot, the 5surgical procedure, and the position of the port, and displaying the information regarding the position of the port and information indicating the 2D range, wherein the method further comprises10: causing a projection unit to project visible light representing the information regarding the position of the port and information regarding a position of the 2D range to the body surface.  
Nevertheless, West et al. disclose, in col 13, lines 36-54; that the processing unit and a method with processing unit may be applied for another robotic arm or another type of treatment delivery system.  McDonald et a. teach, at least in figures 1 and 2 and paragraphs [0012], [0018]-[0025], [0049]-[0051], [0059], and [0063]; a processing unit (12) and a method with the processing unit, wherein the processing unit and method are configured to acquire information regarding a position of at least one port which is to be pierced on a body surface of the subject (via tool 14, according to para. [0022]); derive a .
Claims 3-5, 11-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (7,623,679) in view of McDonald et al. (2014/0148816), and further in view of Bano et al. (MICCAI 2012).  West et al. in view of McDonald et al. disclose the invention substantially as claimed, but do not explicitly disclose that the processing unit is configured to perform a pneumoperitoneum simulation on volume data of the subject to generate the 3D data of a virtual pneumoperitoneum state; wherein the processing unit is configured to: perform a plurality of pneumoperitoneum simulations on volume data of the subject with different amounts of pneumoperitoneum to generate the 3D data of a plurality of virtual 30pneumoperitoneum states; derive a plurality of 2D ranges based on the 3D data of the plurality of virtual pneumoperitoneum states: and display the information regarding the position of the port and information regarding the plurality of 2D ranges; wherein the processing unit is configured to:  5perform a plurality of pneumoperitoneum simulations on volume data of the subject with different amounts of pneumoperitoneum to generate the 3D data of a plurality of virtual pneumoperitoneum states; derive a plurality of 2D ranges based on the 3D data of the plurality of virtual pneumoperitoneum states; 10derive a minimum allowable range which is a range on the body surface commonly included in the plurality of 2D ranges: and display the information regarding the position of the port and information regarding the minimum allowable range; wherein the method further comprises: performing a pneumoperitoneum simulation on volume data of' the subject to generate 15the 3D data of a virtual pneumoperitoneum state; wherein the method further comprises: performing a plurality of pneumoperitoneum simulations on volume data of the subject with different amounts of pneumoperitoneum to generate the 3D data of a plurality of virtual .  
Nevertheless, West et al. disclose, in col. 6, lines 35-45, that the processing unit may define a motion or deformation model to describe the movement of a target and surrounding structures within a treatment region, while McDonald et al. disclose the utilization of models for port placement, wherein the models are based on .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shekhar et al. (2007/0167784) teach a system and method for image-based surgical planning.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771